DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed device of a renal therapy system and method of its use.
The closest prior art of record is Kelly et al (U.S. Pub. 2005/0131332, hereinafter “Kelly”) in view of Burbank et al (U.S. Pub. 2007/0038191, hereinafter “Burbank”).
Regarding claim(s) 1 and 6, the closest prior art of record fails to teach among all the limitations or render obvious the claimed limitation of the controller configured to (i) receive and compare signals from the fresh and spent renal therapy fluid pressure sensors indicative of the detected pressures of the fresh and spent renal failure therapy fluids, respectively, and (ii) based on the comparison select the higher of the pressure signals as feedback to control the fresh renal therapy fluid and the spent renal therapy fluid for the balancing system so that a pressure of the fresh renal failure therapy fluid flowing from the balancing system is equal to a pressure of the spent renal failure therapy fluid flowing from the balancing system.

Specifically regarding claim 16, the closest prior art fails to teach the method step of comparing the results from the fresh and spent renal failure therapy pressure sensors and to select, based on the comparison, the higher of the two pressures as feedback to equalize the fresh and spent renal therapy fluid pressure of the first and second balancing devices, similar to the limitation recited above in claims 1 and 6.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/02/2021